                  Case 2:20-mj-00415-BAT Document 9 Filed 07/13/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                CASE NO. MJ20-415

10           v.                                           DETENTION ORDER

11   CLINTON PAUL PATTERSON ,

12                              Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes there

14   are no conditions which the defendant can meet which reasonably assures the defendant’s

15   appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with a drug trafficking offense in the Eastern District of

18   Washington. The Court received no verified information about defendant’s ties to the

19   community, health, substance use, employment, or family support. Defendant has a significant

20   and serious criminal history with prior felony convictions for drug offenses. He allegedly

21   committed the instance offenses while on active state supervision following a lengthy term of

22   imprisonment following a conviction for attempted murder.

23          It is therefore ORDERED:




     DETENTION ORDER - 1
                  Case 2:20-mj-00415-BAT Document 9 Filed 07/13/20 Page 2 of 2



 1          (1)      Defendant shall be detained pending trial and committed to the custody of the

 2   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 3   from persons awaiting or serving sentences, or being held in custody pending appeal;

 4          (2)      Defendant shall be afforded reasonable opportunity for private consultation with

 5   counsel;

 6          (3)      On order of a court of the United States or on request of an attorney for the

 7   Government, the person in charge of the correctional facility in which Defendant is confined

 8   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

 9   connection with a court proceeding; and

10          (4)      The Clerk shall provide copies of this order to all counsel, the United States

11   Marshal, and to the United States Probation and Pretrial Services Officer.

12          DATED this 13th day of July, 2020.

13

14                                                                 A
                                                           BRIAN A. TSUCHIDA
15                                                         Chief United States Magistrate Judge

16

17

18

19

20

21

22

23




     DETENTION ORDER - 2
